Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-8, where a fastener is friction fit into a screw member, which screw member engages the handle;
Species B: Figs. 9-12, where fasteners pass through a cover and engage a seat; 
Species C: Fig. 13, where hooks at opposing ends of the cover engage the seat; and
Species D: Figs. 15-22, where a fastener is threaded into a screw member to hold the cover to the screw member.
The species are independent or distinct because the claims to the different species appear to recite the mutually exclusive characteristics of such species. For example, claim 1 is appears to be generic to Species A and D, while not reading on either of Species B and C, whereas claims 17 and 18 appear to read on Species C without reading on any other species (this issue is discussed further in the attached Interview Summary). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic to Species A and D, and claim 15 appears to be generic to Species A, B, and D.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries – in particular, the species have unique keyword search queries, e.g., a search query of ‘friction fit’ that is applicable only to Species A, whereas a query of ‘hook’ is applicable only to Species C).
Further, there is an examination burden because unique structures of each Species are likely to cause prior art that is applicable to one species to not be applicable to other Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Christopher Sherwin on 29 September 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-16 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. See the attached Interview Summary for additional discussion of claims 17 and 18 being withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because the tip of the lead line for reference character “36” in Fig. 5 is misplaced. The reference character “36”, as disclosed in the present specification, should indicate a ‘threaded aperture’. See Fig. 6, e.g., for the proper location of the tip of the lead line such that the lead line is consistent with the written description.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to indicated both a cover and a handle (see Fig. 18).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because a host of reference characters has been used to designate both a part of a first embodiment of Figs. 1-8 and a different part of a second embodiment of Figs. 9-11. No reference character should be repeated between the two embodiments, with the exception of “16” and “18” (since the same blade may be used between the two razors). For example, the handle “4” in Fig. 1 is straight, whereas the handle “4” of Fig. 9 includes a bend. Thus, the two handles are not the same. As another example, the cover “14” in Fig. 1 includes one aperture, whereas the cover “14” in Fig. 9 includes two apertures. Thus, the two covers are not the same. The written description must be amended in accordance with any changes to the reference characters.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because a host of reference characters has been used to designate both a part of a first embodiment of Figs. 1-8 and a different part of a third embodiment of Fig. 12. No reference character should be repeated between the two embodiments, with the exception of “16” and “18” (since the same blade may be used between the two razors). Also, Fig. 12 includes reference character 2” that is the same is the same as is used in the embodiment of Fig. 13.  Even comparing Fig. 12 to Figs. 9-11, the reference characters cannot be the same. For example, the cover “14” is different between the two embodiments, and thus should not have the same reference character.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because a host of reference characters has been used to designate both a part of a first embodiment of Figs. 1-8 and a different part of a fourth embodiment of Fig. 13. No reference character should be repeated between the two embodiments, with the exception of “16” and “18” (since the same blade may be used between the two razors). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because an informality. In particular, the Abstract at the final two lines recites, “so that, upon rotation of the handle. The cover is movable”. This recitation should read – so that, upon rotation of the handle, the
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at lines 3-4 recites, “a head comprising a base member, a seat extending from the base member, the first end is received within the base member, and a cover connected to the seat”. To better indicate that the head includes the base member, the seat, and the cover, this recitation should read – a head comprising a base member, a seat, and a cover, wherein the seat extends the cover is connected to the seat –.
Claim 1 at line 5 recites, “an extension arrangement comprising a screw member connected to the handle and base member”. This recitation should read – an extension comprising a screw member, the screw member connected to the handle and to the base member –.
Claim 4 recites, “the one end of the handle”. This recitation should read – the first end of the handle – in view of claim 1 introducing “a first end” instead of ‘one end’.
Claim 20 recites, “an open position” and “a closed position” of the cover. These same positions are previously introduced in claim 15, upon which claim 20 depends, and therefore claim 20 should be amended to refer to – the – open and closed positions.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,235,483 B2
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,235,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘483 patent anticipates present claim 1. Note that the ‘first end’ of the handle as recited in present claim 1 is the ‘one end of the handle’ at the final paragraph of claim 1 of the ‘483 patent. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,235,483 B2. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,235,483 B2. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,235,483 B2. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,235,483 B2. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,235,483 B2. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,235,483 B2. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,235,483 B2. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,235,483 B2. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,235,483 B2. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,235,483 B2. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,235,483 B2. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,235,483 B2. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,235,483 B2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 1,497,153 to Moulton.
Regarding claim 1, Moulton discloses a trimmer razor (see Fig. 1), comprising: 
a handle 1 having a first end (the first end being an upper end of the handle 1 relative to Fig. 2); 
a head comprising a base member (see the annotated Fig. 2 below), a seat extending from the base member (see the annotated Fig. 2 below), the first end is received within the base member (see Fig. 2, where the first end of the handle 1 is received within the opening 5 of the base member), and a cover 14 connected to the seat (see Fig. 2);
an extension arrangement comprising a screw member 19 connected to the handle 1 and base member (see Fig. 2; the screw member 19 is connected to the handle 1 at the socket 20, and the screw member 19 is connected to the base member by passing through the opening 9 in the base member and as well as indirectly as a result of engagement of the screw member 19 with the handle 1 to hold the screw member 19 and base member as a unit; note that the Applicant uses the phrase “connected to” to include a connection without direct contact between two parts, such as the recitation “the extension arraignment connecting the cover to the handle” in claim 1), the extension arrangement connecting the cover 14 to the handle 1 so that the cover 14 moves between an open position in which the cover 14 is spaced from the seat (i.e., relative to Fig. 2, rotating the handle 1 causes the screw member 19 to translate relative to the handle 1, thus moving the cover 14 to the open position; see, e.g., claim 1 describing the cover 14 as being “a removable blade clamping cap”) and a closed position in which the cover 14 is clamped to the seat upon rotation of the handle 1  (see Fig. 4; see also claim 1 describing the seat 7 as being a “blade clamping plate”; see further claim 3).  

    PNG
    media_image1.png
    439
    1016
    media_image1.png
    Greyscale

Regarding claim 4, Moulton discloses that the one end of the handle 1 (i.e., the top end relative to Fig. 2) defines a cavity 20 with a threaded inner surface (see Fig. 2) that receives an end of the screw member 19 (see Fig. 2). 
Regarding claim 6, Moulton discloses that at least one extension member 15 extends from the cover 14 and is received within the seat (at openings 8; see Fig. 2) to guide movement of the cover 14 relative to the seat (see Fig. 2 – the extension members 15 guide movement of the cover 14 relative to the seat by properly aligning the two structures during movement of the cover 14 toward the seat).
Regarding claim 7, Moulton discloses at least one magnet 3 provided within the seat to assist in holding a razor blade to the seat (see Fig. 2 and page 1, lines 54-67; the magnet assists in holding a razor blade due to the location of the magnet at the blade-side of the seat, along with the magnetic properties of the magnet).
Regarding claim 8, Moulton discloses at least one razor blade 12 clamping between the cover 14 and the seat when the cover 14 is in the closed position (see Figs. 2 and 3).
Regarding claim 9, Moulton discloses that the base member defines at least one aperture (see either of apertures 9 and 5) extending through a surface thereof (aperture 9 extends through a surface at the top of the base member relative to Fig. 2., whereas aperture 5 extends through a surface at the bottom of the base member relative to Fig. 2, so either aperture 9 and 5 satisfies the claim).
Regarding claim 10, Moulton discloses that the at least one razor blade 12 is removably provided within the head (see page 1, lines 23-24 and claim 1, where the blade 12 is removable upon removing the cover 14 by unscrewing screw member 19 from handle 1).
Regarding claim 12, Moulton discloses a shaving gap between a front edge of the cover 14 and a front edge of the seat (see the annotated Fig. 3 below, where the shaving gap is the space between the two vertical lines added to the figure).

    PNG
    media_image2.png
    485
    632
    media_image2.png
    Greyscale

Claim(s) 1, 4-5, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 1,411,287 to McAuliffe.
Regarding claim 1, McAuliffe discloses a trimmer razor (see Fig. 1), comprising: 
a handle 1 having a first end (an upper end relative to Figs. 1 and 2); 
a head comprising a base member 16, a seat 15 extending from the base member 16 (see Fig. 2), the first end is received within the base member 16 (see Figs. 1 and 2), and a cover 18 connected to the seat 15 (see Fig. 2); and
an extension arrangement comprising a screw member 19 connected to the handle 1 and the base member 16 (see Fig. 2; the screw member 19 is threadedly engaged with a cavity at the top end of the handle 1; also, as noted above in the rejection of claim 1 as being anticipated by Moulton, the Applicant uses ‘connected to’ to permit an indirect connection so that the screw member 19 is connected to the base member 16 as shown in Fig. 2 of McAuliffe), the extension arrangement connecting the cover 18 to the handle 1 (see Figs. 1 and 2) so that the cover 18 moves between an open position in which the cover 18 is spaced from the seat 15 (see Fig. 10; see also page 2, lines 14-26) and a closed position in which the cover 18 is clamped to the seat 15 upon rotation of the handle 1 (see Figs. 1 and 2; see also page 2, lines 14-26).  
Regarding claim 4, McAuliffe discloses that the one end of the handle (i.e., the top end relative to Fig. 2) defines a cavity with a threaded interior that receives an end of the screw member 19 (see Fig. 2).
Regarding claim 5, McAuliffe discloses that, upon rotation of the handle 1 in a clockwise direction, the extension arrangement moves the cover 18 to the closed position, and wherein, upon rotation of the handle 1 in a counterclockwise direction, the extension arrangement moves the cover 18 to the open position (see page 2, lines 19-20, where ‘right hand threads’ tighten when turned clockwise and loosen when turned counter-clockwise).  
Regarding claim 8, McAuliffe discloses at least one razor blade 11 clamped between the cover 18 and the seat 15 when the cover 18 is in the closed position (see Fig. 2).
Regarding claim 9, McAuliffe discloses that the base member 16 defines at least one aperture extending through a surface thereof (see Fig. 2; an aperture extends through a bottom surface of the base member 16).
Regarding claim 10, McAuliffe discloses that the at least one razor blade 11 is removably provided within the head (the blade 11 is removable upon disassembly of the razor, including unscrewing the post 19 from the handle and unhooking catch element 6).
Regarding claim 11, McAuliffe discloses that the seat 15 and the cover 18 form a planar shaving plane to assist in providing a repeatable shaving angle (see the shaving plane shown in annotated Fig. 2 below).

    PNG
    media_image3.png
    408
    677
    media_image3.png
    Greyscale


Regarding claim 12, McAuliffe discloses a shaving gap defined between a front edge of the cover 18 (i.e., a left edge of the cover 18 relative to Fig. 2) and a front edge of the seat 15 (i.e., a left edge of the seat 15 relative to Fig. 2; the shaving gap being the space in the horizontal direction between the left ends of the cover 18 and seat 15).
Regarding claim 13, McAuliffe discloses at least one protrusion (at a top end of element 12 realtive to Fig. 1) extending from the seat 15 to assist in positioning a razor blade 11 on the seat 15 (see Fig. 1 and page 1, lines 82-84).  
Regarding claim 14, McAuliffe discloses that the at least one protrusion comprises two protrusions (see Fig. 1, each element 12 includes a protrusion extending from the seat 15) that constrain movement of the razor blade 11 in two degrees of freedom on the seat 15 (see Fig. 1, where the two degrees of freedom include a left-right direction and a direction into-and-out-of the page).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 1,497,153 to Moulton in view of US Pat. No. 1,494,998 to Crough.
Moulton fails to disclose that the extension arrangement comprises a fastener extending through the cover into the screw member as required by claim 2.
Crough discloses an extension arrangement (including elements 9 and 20) that includes a fastener 20 extending through a cover 17 and into a screw member 20 (see Fig. 2 and page 2, lines 45-52). Providing an extension arrangement where a screw member is attached to a cover via a fastener extending through the cover, rather than the screw member being integrally formed with the cover, is advantageous because it allows greater flexibility in the design of the cover and the screw member. For example, the cover and screw member can be formed of different materials, where the materials of the cover and screw member can be selected for their different purposes. Consider the integral screw member and cover of Moulton – if formed of metal, the manufacturing process required in order to produce the combined shape of the cover and screw member is complex. If formed of plastic, however, then the strength of the screw member is limited. Separately forming the cover and screw member and then attaching the two parts with a fastener extending through the cover into the screw member allows the cover’s material to be selected for specific purposes (e.g., low friction against a user’s face), while selecting the screw member’s material for other purposes (e.g., enhanced strength to ensure the reliability of the threaded connection).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moulton by making the screw member separate from the cover and by attaching the screw member to the cover with a fastener extending through the cover into the screw member in view of the teachings of Crough. This modification is advantageous because it enhances the design flexibility of the razor – one of ordinary skill in the art can select different materials for the cover and screw member given the two parts’ different functions. For example, the screw member can be made of metal for improved durability, whereas the cover can be made from plastic or a low friction material for simplified construction (e.g., injection molding the cover into the desired shape).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton in view of Crough as applied to claim 2 above, and further in view of US Pub. No. 9,624,956 B2 to Ishizaka et al.
Regarding claim 3, Moulton, as modified, discloses that one end of the fastener is received within a cavity defined by the screw member (in particular, a bottom end of the rivet 20 as taught by Crough is received by the screw member; see Crough at page 2, lines 49-52 and at Fig. 2 – the top of the rivet 20 is out of the screw member 9 and the bottom end is within the screw member 9). 
However, Moulton, as modified, fails to explicitly disclose that the fastener is received by the screw via a friction fit as required by claim 3. Note, however, that Crough explicitly teaches that other types of fasteners can be used (see Crough at page 2, lines 51-52, in particular the phrase “which head portion of the screw is riveted or otherwise fixed [to the screw member]”).
Ishizaka, though, teaches a fastener 13 that is receivable within a cavity 11a via a friction fit (see Fig. 3). Ishizaka teaches a fastener that can installed into a cavity by pressing the fastener into the cavity. 
Therefore, it would have been obvious to one of ordinary skill in the art to use a fastener as taught by Ishizaka that frictionally fits within a cavity in place of the rivet of Moulton, as modified. The fastener of Ishizaka is advantageous because it merely needs to be pressed into the cavity, whereas a rivet requires some additional action after inserting the rivet into the cavity in order to engage the rivet (e.g., a rivet requires an action that creates a bulbous end). Thus, this modification simplifies assembly of the razor because the fastener of Ishizaka engages the cavity merely upon being inserted therein.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 1,497,153 to Moulton in view of Righty-Tighty and Lefty-Loosey by onthehouse (retrieved from www.onthehouse.com on 19 June 2020).
Moulton fails to explicitly disclose which direction its handle must be turned to loosen or tighten the cover. As a result, Moulton fails to disclose wherein, upon rotation of the handle in a clockwise direction, the extension arrangement moves the cover to the closed position, and wherein, upon rotation of the handle in a counterclockwise direction, the extension arrangement moves the cover to the open position as recited in claim 5.
Righty-Tighty and Lefty-Loosey, as the title implies, teaches that it an old axiom that turning most threaded things clockwise tightens them, and turning counterclockwise loosens them.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moulton in view of the teachings of Righty-Tighty and Lefty-Loosey such that, upon rotation of the handle in a clockwise direction, the extension arrangement is tightened (i.e., moved into the clamping position), whereas upon rotation of the handle in a counterclockwise direction, the extension arrangement moves the cover to the open position. This modification is advantageous because it ensures that the threads of Moulton, as modified, conform to users’ expectations regarding the functionality of threads. That is, users expect a clockwise turn to tighten an item, such as moving the cover into the clamped position, and expect a counterclockwise turn to loosen an item, such as by moving the cover into the open position.
Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 1,497,153 to Moulton in view of US Pat. No. 1,494,998 to Crough.
Regarding claim 15, Moulton discloses a trimmer razor (see Fig. 1), comprising: 
a handle 1; a head connected to the handle 1 (the head including structures 2, 7, and 14, where element 14 includes element 16 per page 1, lines 99-101), the head comprising a seat (elements 2 and 7 forming the seat) and a cover 14; and 
at least one fastener 19 extending from the cover 14 and into the seat (via passing through opening 9; see Figs. 2 and 5) to clamp the cover 14 to the seat (see Figs. 2 and 3), the at least one fastener comprising a screw (see the screw portion at the bottom of the fastener 19 in Fig. 2) that is configured to be tightened or loosened to move the cover 14 between a closed position and an open position (the fastener 19 is threadably engaged to the socket 20 in the handle 1, such that tightening or loosening the fastener 19 relative to the handle 1 move the cover 14 between a closed position and an open position).
Regarding claim 16, Moulton discloses that the screw that is configured to be tightened or loosened is threadedly connected to the handle 1 (see the threaded connection in socket 20 in Fig. 2).
Regarding claim 19, Moulton discloses that the handle 1 further comprises at least one end (an upper end relative to Fig. 2) received within the head (the upper end of the handle 1 is received within opening 5 in the head).
Regarding claim 20, Moulton discloses that the handle 1 is rotated to cause the cover to move between an open position in which the cover 14 is spaced from the seat (i.e., relative to Fig. 2, rotating the handle 1 causes the fastener 19 to translate relative to the handle 1 due to the threaded engagement between the fastener 19 and the handle 1, thus moving the cover 14 to the open position; see, e.g., claim 1 describing the cover 14 as being “a removable blade clamping cap”) and a closed position in which the cover 14 is clamped to the seat (the closed position is shown in Fig. 2).
Moulton discloses that the fastener extends from the cover, but fails to disclose that the fastener extends through the cover as required by claim 15.
Crough discloses at least one fastener 9 and 20, which fastener includes a screw 9, that extends through a cover 17 (see Fig. 2 and page 2, lines 45-52). Providing at least one fastener that includes a screw member, where the at least one fastener is attached to the cover by extending through the cover, is advantageous because it allows greater flexibility in the design of the cover and the screw member. For example, the cover and screw member can be formed of different materials, where the materials of the cover and screw member can be selected for their different purposes. Consider the integral screw member and cover of Moulton – if formed of metal, the manufacturing process required in order to produce the combined shape of the cover and screw member is complex. If formed of plastic, however, then the strength of the screw member is limited. Separately forming the cover and screw member and then attaching the two parts with a fastener extending through the cover into the screw member allows the cover’s material to be selected for specific purposes (e.g., low friction against a user’s face), while selecting the screw member’s material for other purposes (e.g., enhanced strength to ensure the reliability of the threaded connection).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moulton by making the the at least one fastener, including the screw, separate from the cover and by attaching the screw member to the cover with a fastener extending through the cover into the screw member in view of the teachings of Crough. This modification is advantageous because it enhances the design flexibility of the razor – one of ordinary skill in the art can select different materials for the cover and screw member given the two parts’ different functions. For example, the screw member can be made of metal for improved durability, whereas the cover can be made from plastic or a low friction material for simplified construction (e.g., injection molding the cover into the desired shape).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724